                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff/Respondent,

v.                                            Criminal Case No. 11-20704
                                              Civil Case No. 16-13559
Gerald Bass,
                                              Sean F. Cox
      Defendant/Petitioner.                   United States District Court Judge
_______________________________/

                         OPINION & ORDER DENYING
              § 2255 MOTION FOLLOWING EVIDENTIARY HEARING
           AND DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY

       In Criminal Case Number 11-20704, Defendant Gerald Bass was convicted of identity

theft and other financial crimes, following a jury trial. His conviction was affirmed on direct

appeal. Thereafter, he filed a Motion to Vacate, pursuant to 28 U.S.C. § 2255, wherein he

asserted multiple claims. This Court found all of the claims without merit, denied the motion,

and declined to issue a certificate of appealability. Bass then sought to appeal this Court’s §

2255 rulings. The United States Court of Appeals for the Sixth Circuit granted Bass a certificate

of appealability as to just one issue – whether his counsel Anthony “Chambers was ineffective

for failing to advise him during the plea bargaining process of his sentencing exposure and the

risks of proceeding to trial.” (See 9/21/17 Order). The Sixth Circuit remanded as to that sole

issue, with instructions for this Court to hold an evidentiary hearing before ruling on that claim.

Following remand, this Court appointed Counsel for Bass, for purposes of the remaining issue in

Bass’s § 2255 motion. The evidentiary hearing was held on November 30, 2018, and was

continued on December 6, 2018. As explained below, the Court concludes that Bass has failed

to prove deficient representation by Chambers as to the final claim in his § 2255 motion.
                                        BACKGROUND

       Bass, along with several Co-Defendants, was charged with committing identity theft and

other financial crimes.

       Bass was originally represented by attorney Rita Chastang, and then attorney Edward

Wishnow. At Bass’s request, Mr. Wishnow filed a motion to withdraw because Bass desired a

new attorney. This Court granted that motion and a new attorney, Anthony Chambers, was

appointed to represent Bass.

       During pretrial proceedings, Mr. Chambers filed a Motion to Suppress, which this Court

granted to the extent that the Court suppressed certain evidence found during the execution of a

search warrant on Ilene Street in Detroit, Michigan on November 2, 2011. (See ECF No. 79).

       The Court set Bass’s plea cutoff date (i.e., the last date that this Court would consider a

plea under a Rule 11 Plea Agreement) for June 25, 2012.

       Bass’s Rejection Of Plea Offer On June 25, 2012

       This Court held the Final Pretrial / Plea Cutoff Conference as to Bass on June 25, 2012.

(See ECF No. 190, 6/25/12 Tr.). At that time, the Government noted on the record the offer that

it had made to Bass, and Bass rejected that offer:

             THE COURT: This is the final pretrial, plea cut-off date. Has the
       government made an offer?

               MS. OBERG: We did make an offer, Your Honor.

               We offered Mr. Bass the opportunity to plead to Count One, the
       conspiracy count. And the guidelines, because his criminal history is a category
       six, the guidelines were, with acceptance of responsibility, 84 to 105 months, and
       24-month additional sentence consecutive to that, because of the aggravated
       felony.

               So it was Count One and Count Five; aggravated identity theft and

                                                 2
         conspiracy to commit wire fraud.

                THE COURT: Mr. Chambers, did you get that offer and were you able to
         discuss it with your client?

                MR. CHAMBERS: Yes, I have, Your Honor.

                THE COURT: And what is your client’s position?

                MR. CHAMBERS: Sir, are you interested in the Rule 11 Plea Agreement?

                DEFENDANT BASS: No, not at this time.

                THE COURT: Well, this is the time.

                DEFENDANT BASS: No.

                THE COURT: Is that a no?

                DEFENDANT BASS: No.

               THE COURT: Okay. And does he understand the consequences if the
         government – if the government prevails at trial?

                 MR. CHAMBERS: Yes. Mr. Bass and I have had discussions with regard
         to the government’s offer. And discussions with regard to trial strategy and other
         things.
                 And I believe that he understands and is interested in proceeding to trial.

                THE COURT: Okay. But he understands the consequences of it, --

                MR. CHAMBERS: He does.

               THE COURT: – should he be found guilty at trial. He understands the
         consequences?

                MR. CHAMBERS: He does.

                THE COURT: Okay. Very good.

(Id.).

         Bass Proceeded To A Jury Trial, Was Convicted On All Counts, And Received The
         Statutory Maximum Sentence

                                                  3
          After rejecting the Government’s plea offer, Bass proceeded to a jury trial. Mr.

Chambers represented Bass at trial. The jury ultimately found Bass guilty as to each of the four

counts.

          Prior to sentencing, Bass’s counsel filed a Motion for New Trial, based on the recantation

of one of the Government’s trial witnesses, Price. After an evidentiary hearing, the Court denied

that motion in an Opinion & Order.

          On May 10, 2013, this Court appointed a new attorney, Sanford Plotkin, to represent

Bass because Mr. Chambers had been suspended from practicing law. That suspension stemmed

from matters unrelated to Bass.

          At sentencing, this Court granted the Government’s request to vary upward from the

advisory Guidelines range and imposed the statutory maximum sentence of 264 months.

          Bass’s Direct Appeal

          Bass filed a direct appeal and was represented by Mr. Plotkin on appeal. In his direct

appeal, Bass raised the following issues: 1) whether the district court erred when it denied Bass’s

motion to suppress evidence recovered from his cellphone; 2) whether the district court abused

its discretion by denying Bass’s motion seeking a new trial based on the recanted testimony of

Price; and 3) whether the district court abused its discretion by imposing a statutory maximum

sentence. The United States Court of Appeals for the Sixth Circuit rejected all of those

arguments and affirmed in a published opinion. United States v. Bass, 785 F.3d 1043 (6th Cir.

Apr. 15, 2015).

          This Court Denied Bass’s Pro Se § 2255 Motion

          On October 4, 2016, Bass filed a pro se Motion under 28 U.S.C. § 2255. In it, Bass



                                                  4
asserted multiple claims, including several different ineffective-assistance-of-counsel claims,

asserted against both his trial and appellate counsel. In an Opinion & Order issued on February

24, 2017, this Court found all of Bass’s claims without merit, denied Bass’s § 2255 Motion in its

entirety, and declined to issue a certificate of appealability. (ECF No. 195). That Opinion &

Order included the following ruling:

          II.     Counsel’s Alleged Failure To Negotiate A Plea That Did Not Provide For
                  An Enhancement Under 18 U.S.C. § 3147.

                   Next, Bass asserts that this trial counsel was ineffective during plea
          negotiations because he did not challenge the 18 U.S.C. § 3147 enhancement
          during the plea negotiation process. Bass argues that his trial counsel was
          ineffective because he should have tried to “negotiate a plea, free from error”
          (i.e., a plea agreement that did not include an enhancement under § 3147).
                   But as the Government notes in its response, and as the transcript of the
          June 25, 2012 Final Pretrial / Plea Cutoff Conference reflects, the plea offer made
          to and rejected by Bass on the date of the plea cutoff did not include an
          additional, consecutive sentence under the 18 U.S.C. § 3147 enhancement. Thus,
          Bass was offered (but rejected) precisely that which he claims effective counsel
          should have tried to negotiate – a Rule 11 plea agreement that did not include an
          enhancement under § 3147. Accordingly, Bass cannot establish deficient
          performance during the plea negotiations.

(Id. at 12-13).

          The Sixth Circuit Granted Bass A Certificate Of Appealability As To Just One
          Claim

          Bass sought to appeal this Court’s rulings on his § 2255 motion. The Sixth Circuit

granted Bass a certificate of appealability as to just one issue – whether “Chambers was

ineffective for failing to advise him during the plea bargaining process of his sentencing

exposure and the risks of proceeding to trial.” (See 9/21/17 Order). As to that issue, the court

stated:

          Bass also argued that Chambers was ineffective for failing to advise him during
          the plea bargaining process of his sentencing exposure and the risks of proceeding

                                                   5
        to trial. The district court did not directly address this claim. Because the record
        before this court is inconclusive as to the nature and quality of the advice Bass
        received before he rejected the plea offer extended at his plea cut-off hearing,
        reasonable jurists could debate whether Bass was entitled to relief on this claim.
        For the same reason, reasonable jurists could debate the district court’s denial of
        Bass’s motion for an evidentiary hearing.

(Id. at 4). As such, the Court had Bass and the Government brief that issue and whether Bass

should have received an evidentiary hearing as to that sole claim.

        Notably, in that same order the Sixth Circuit found that reasonable jurists could not

disagree with this Court as to all of the other issues Bass had raised in his § 2255 Motion. Thus,

the Sixth Circuit did not grant a certificate of appealability as to any of Bass’s other issues and

affirmed this Court’s rejection of all of those claims – including this Court’s rejection of Bass’s

claim that his counsel was ineffective for not negotiating a plea agreement that did not include an

enhancement under § 3147:

        In Ground 1(b), Bass argued that Chambers was ineffective for failing to
        negotiate a plea agreement that did not include an enhancement under 18 U.S.C. §
        3147, which requires a sentence to be enhanced when a crime of conviction was
        committed while on pretrial release from another federal charge. However, the
        plea offer extended to and rejected by Bass at his plea cut-ff hearing did not
        include an enhancement under § 3147. Reasonable jurists could not disagree with
        the district court’s conclusion that Bass was not entitled to relief on this claim
        because “Bass was offered (but rejected) precisely that which he claims effective
        counsel should have tried to negotiate.”

(Id. at 3).

        The Sixth Circuit Later Ruled That Bass Is Entitled To An Evidentiary Hearing On
        The Sole Certified Claim

        Later, in an unpublished Rule 34 order issued on April 13, 2018, the Sixth Circuit ruled

that this Court should have granted Bass an evidentiary hearing on his sole claim that “Chambers

was ineffective for failing to advise him during the plea bargaining process of his sentencing


                                                  6
exposure and the risks of proceeding to trial.” (4/13/18 Order at 6). In pertinent part, it stated:

                 Bass seeks an evidentiary hearing on his claim that Chambers provided
        ineffective assistance in the plea bargaining context . . .
                 “The failure of defense counsel to ‘provide professional guidance to a
        defendant regarding his sentence exposure prior to a plea may constitute deficient
        assistance.’” Smith, 348 F.3d at 553 (quoting Moss v. United States, 3232 F.3d
        445, 474 (6th Cir. 2003)). “[I]n such cases, the prejudice prong is satisfied if
        there is a ‘reasonable probability’ that the defendant would have accepted the
        Government’s plea offer, but-for counsel’s ineffective assistance or in adequate
        advice.” Sawaf v. United Stated, 570 F. App’x 544, 547 (6th Cir. 2014) (quoting
        Lafler v. Cooper, 566 U.S. 156, 164 (2012)). “[I]f the difference between the
        length of the sentence proposed in the Government’s plea offer and the sentence
        imposed after a trial conviction was substantial,” then prejudice is presumed. Id.
        (citing United States v. Morris, 470 F.3d 596, 602 (6th Cir. 2006); Griffin v.
        United States, 330 F.3d 733, 737 (6th Cir. 2003).
                 In his form § 2255 motion, Bass claimed that Chambers “failed to provide
        adequate advice about the true nature of [Bass’s] sentencing exposure, the
        consequences of trial and non[-]acceptance of plea.” In a supporting
        memorandum, Bass alleged that he rejected the government’s plea offer based on
        the following statements by Chambers: “Even if we lose, they still have to follow
        the guidelines except you will not get the 3 points for acceptance of
        responsibility”; “[t]hey will have a very hard time proving intent without the
        profiles that were suppressed”; and “its [sic] no way they can give you 20 years.
        The judge is just saying that.” In an affidavit appended to his § 2255, Bass
        similarly averred that Chambers “informed [Bass] that he ‘viewed the evidence’
        and he could ‘win this case at trial”; and “once we win at trial, you will not have
        to worry about enhancements because the indictment will be over.’ He also stated
        that, ‘without the medical profiles, they have a hard time proving intent.”
                 The district court construed Bass’s petition as arguing that Chambers
        “guaranteed: him that he would win at trial, and found that Chambers’ alleged
        ‘[e]ven if we lose” statement was sufficient to defeat this claim. But Bass more
        broadly claimed that Chambers was ineffective for failing to advise him during
        the plea bargaining process of his sentencing exposure and the risks of proceeding
        to trial. The record before us is inconclusive as to the nature and quality of the
        advice that Bass received before his plea cut-off date. Because Bass’s allegations
        of deficiency (i.e., failure to adequately advise) and prejudice (i.e., resulting
        rejection of the plea offer) are not ‘contradicted by the record, inherently
        incredible, or conclusions rather than statements of fact,’ he is entitled to further
        factual development on his certified ineffective-assistance claim.”

(Id. at 5).

        The Evidentiary Hearing

                                                  7
       After the mandate issued, this Court appointed counsel for Bass, who is now represented

by attorney Martin Beres. This Court held a status conference on August 15, 2018, to discuss and

schedule the evidentiary hearing. On that same date, the Court ordered that the parties were to

file witness lists, exhibit lists, and hearing briefs by November 12, 2018, and set the evidentiary

hearing for November 30, 2018, at 9:30 a.m.

       This Court held the evidentiary hearing beginning on November 30, 2018, and it was

continued on December 6, 2018. Two witnesses testified at the evidentiary hearing: 1) Bass; and

2) Anthony Chambers.1

       This Court found Anthony Chambers to be a highly credible witness. Bass, on the other

hand, was not a credible witness.

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Having heard and observed the witnesses who testified at the evidentiary hearing,

allowing for this Court to assess credibility, having considered the exhibits submitted by the

parties, having reviewed all matters of record for this case, having considered the arguments

presented by counsel, and having applied the governing legal principles, the Court makes the

following findings of fact and conclusions of law.

                                      FINDINGS OF FACT

       Prior to this action, Bass had been charged and prosecuted in several previous criminal

actions in federal court.

       Cynthia Oberg was the federal prosecutor who was in charge of this case from its


       1
         As noted on the record during the November 30th hearing, Bass waived the attorney
client privilege, so that Chambers was free to discuss conversations he had with Bass during his
representation.

                                                 8
inception through the plea cutoff date. Oberg was also the prosecutor in another federal criminal

case against Bass, wherein Bass had pleaded guilty, prior to this action.

       Chambers began representing Bass in this case during the pretrial phase of the case.

Chambers was the third attorney that had been appointed to represent Bass, as Bass had not been

satisfied with the representation provided to him by his first two appointed attorneys in this case.

       Bass was very happy when he learned that Chambers was appointed to represent him in

this action because Bass was familiar with Chambers’s reputation as an outstanding criminal

defense attorney in the Metropolitan Detroit area. At that time, Chambers had been practicing

criminal defense for approximately twenty-five years and had tried hundreds of criminal cases.

       Bass did not ask Chambers to look into the viability of the § 3147 enhancement against

him, nor did Bass express any concerns to Chambers about it.

       From the outset of his representation by Chambers, Bass told to Chambers that he was

not interested in entering into a plea agreement in this case. Bass was adamant about that and

Chambers believed that Bass had a personal issue with Oberg, stemming from Bass’s prior case

that she had prosecuted.

       Nevertheless, as is his standard practice, Chambers sought to obtain a plea offer from the

Government in this case, so that Bass would have all options available to him.

       Chambers filed a motion seeking to suppress evidence in this case, which was granted in

part. This Court’s ruling on that motion resulted in certain evidence that had been seized being

suppressed, including some victim profiles.

       After the motion-to-suppress ruling, Chambers began having discussions with Oberg

about a potential plea agreement. He had several conversations with Oberg, both over the phone


                                                 9
and in person. Bass was aware that Chambers was having those discussions with Oberg.

          The only official offer that Oberg made during the course of the discussions was a Rule

11 Plea Agreement that was offered in writing on or about June 4, 2012. A copy of that

proposed Rule 11 Plea Agreement was admitted as Exhibit A at the hearing. The plea offer

extended to Bass did not include an enhancement under § 3147.

          Chambers met with Bass on multiple occasions to discuss the case prior to the plea

cutoff.

          Chambers spoke with Bass on at least two occasions after the plea was formally offered

and before it was rejected by Bass. Chambers also gave Bass a copy of the written proposed plea

agreement. Chambers went through the document with Bass, paragraph-by-paragraph,

explaining the meaning of each and every provision to Bass, including issues regarding the

sentencing guidelines. Chambers accurately advised Bass of the statutory maximum sentence for

each of the charges. Chambers explained to Bass that the proposed plea agreement did not

include an enhancement under § 3147.

          Chambers reviewed with Bass the various charges against him and the essential elements

required for a conviction on those charges.

          Chambers has never guaranteed a criminal defendant that he could prevail at trial and he

did not make any such promise to Bass in connection with this case.

          Chambers discussed the relative strengths and weaknesses of the Government’s case with

Bass. In discussing the potential of going to trial, Chambers advised Bass that the trial would be

difficult because Bass’s Co-Defendants were cooperating with the Government and would testify

against Bass at trial. Chambers thoroughly reviewed the discovery in the case, including the


                                                 10
video evidence, with Bass.

        Chambers advised Bass that if he went to trial and lost he would not get a three point

reduction for acceptance of responsibility, as he would if he accepted the plea agreement.

Chambers advised Bass that if he proceeded to trial and lost, he would face more prison time

than he would under the plea agreement.

        Bass was not interested in the plea offer extended by the Government. Bass ultimately

decided to reject it and proceed to a jury trial.

                            ANALYSIS & CONCLUSIONS OF LAW

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall . . .

have the Assistance of Counsel for his defense.” U.S. Const. amend. VI. “This does not simply

guarantee the mere existence of legal counsel but provides ‘the right to effective counsel – which

imposes a baseline requirement of competence.” United States v. Gonzalez-Lopez, 548 U.S. 140,

148 (2006) (emphasis added). “The Supreme Court has extended this right to critical pre-trial

proceedings, including plea negotiations.” Logan v. United States, 910 F.3d 864, 868 (6th Cir.

2018) (citations omitted). “The failure of defense counsel to ‘provide professional guidance to a

defendant regarding his sentence exposure prior to a plea may constitute deficient assistance.’”

Smith v. United States, 348 F.3d 545, 553 (6th Cir. 2003).

        “But proving ineffective assistance of counsel ‘is never an easy task.’” Carter v. Parris,

910 F.3d 835, 838 (6th Cir. 2018) (quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)). To

show that he was denied his right to effective assistance, Bass must demonstrate two things: 1)

that his counsel’s performance was deficient; and 2) the deficient performance prejudiced his

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). A party asserting an ineffective


                                                    11
assistance of counsel claim must “identify the acts or omissions of counsel that are alleged not to

have been the result of reasonable professional judgment.” Id. at 690.

       In his § 2255 motion, Bass claimed that his trial and appellate counsel provided

ineffective assistance of counsel to him in several respects. The Sixth Circuit vacated this

Court’s “judgment denying relief on Bass's claim that Chambers was ineffective for failing to

advise him during the plea bargaining process of his sentencing exposure and the risks of

proceeding to trial.” (4/13/18 Order at 6). As both parties acknowledged at the evidentiary

hearing, that is the only claim that now remains in Bass’s § 2255 motion.

       In his § 2255 motion, Bass claimed that Chambers failed to provide adequate advice

about the true nature of his sentencing exposure and the consequences of rejecting the plea

offered and proceeding to trial.

       Bass asserts that he rejected the Government’s plea offer because “Chambers guaranteed

[him] that he could win [his] case at trial” and made the following alleged statements to Bass: 1)

“Even if we lose, they still have to follow the guidelines except you will not get the 3 points for

acceptance of responsibility”; 2) “[t]hey will have a very hard time proving intent without the

profiles that were suppressed”; 3) “its [sic] no way they can give you 20 years. The Judge is just

saying that.” (ECF No. 185 at PageID 2330).

       Bass further claimed that Chambers: 1) advised him, as to certain video evidence, that

Bass was “only merely present and that is not a crime”; 2) informed Bass that “he viewed the

evidence’ and he could ‘win this case at trial’”; and 3) stated that “without the medical profiles,

they [will] have a hard time proving intent.” (ECF No. 185 at PageID 2363-64).

       Following the evidentiary hearing, however, this Court finds that Chambers did not make


                                                 12
any of those alleged statements.

        Moreover, this Court finds, based upon the evidence presented at the evidentiary hearing,

that Chambers provided adequate advice about Bass’s sentencing exposure and the consequences

of rejecting the plea offer and proceeding to trial.

        It is well established that the decision whether “to plead guilty – first, last, and always –

rests with the defendant, not his lawyer.” Smith v. United States, 348 F.3d 545, 552 (6th Cir.

2003). That is because “[a]lthough the attorney may provide an opinion on the strength of the

government’s case, the likelihood of a successful defense, and the wisdom of a chosen course of

action, the ultimate decision of whether to go to trial must be made by the person who will bear

the ultimate consequences of a conviction.” Id..

        Nevertheless, “the attorney has a clear obligation to fully inform [his or] her client of the

available options” and “the failure to convey a plea offer constitutes ineffective assistance.” Id.

In addition, a “criminal defendant has a right to expect at least that his attorney will review the

charges with him by explaining the elements necessary for the government to secure a

conviction, discuss the evidence as it bears on those elements, and explain the sentencing

exposure the defendant will face as a consequence of exercising each of the options available.”

Id. at 553.

        The Court finds that Bass’s counsel met this burden here. Chambers conveyed the plea

offer to Bass. Chambers gave Bass a copy of the written plea offer and then reviewed it with

Bass, going paragraph-by-paragraph and explaining the meaning and impact of each provision in

it, including the provisions and issues relating to the sentencing guidelines. Chambers advised

Bass that the plea offer did not include an enhancement under § 3147.


                                                  13
       Chambers accurately advised Bass of the statutory maximum sentences for the charges,

and advised Bass that he would not receive a three point reduction for acceptance of

responsibility if he went to trial. Chambers cautioned Bass, as he does all criminal defendants,

that if he proceeded to trial and lost that he would face a higher sentence because the guidelines

in the offer would not apply and the Government would do everything it can do to increase his

sentence.

       Chambers reviewed the multiple charges against Bass, and the essential elements

required for a conviction on those charges. Chambers discussed the strengths and weaknesses of

the Government’s case with Bass. Chambers explained that trial would be difficult because

Bass’s Co-Defendants were cooperating with the Government and would testify against Bass at

trial. Chambers thoroughly reviewed the discovery in the case including the video evidence,

with Bass.

       Accordingly, the Court concludes that Bass has failed to prove deficient representation

by Chambers as to the final claim in his § 2255 motion.

                            CERTIFICATE OF APPEALABILITY

       A certificate of appealability must issue before a petitioner such as Bass may appeal a

district court’s denial of a § 2255 motion. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22(b). A

certificate of appealability may issue only if a petitioner makes a substantial showing of a denial

of a constitutional right. 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the

constitutional claim on the merits, the showing required to satisfy 2253(c) is straightforward:

The petitioner must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).


                                                14
The Court concludes that reasonable jurists would not find this Court’s assessment of Bass’s

remaining claim debatable or wrong. As such, this Court declines to issue a certificate of

appealability.

                                    CONCLUSION & ORDER

        For the foregoing reasons, IT IS ORDERED that the remaining ineffective-assistance-of-

counsel claim in Bass’s § 225 motion is DENIED. Additionally, this Court declines to issue a

certificate of appealability.

        IT IS SO ORDERED.


                                s/Sean F. Cox
                                Sean F. Cox
                                United States District Judge

Dated: January 15, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
January 15, 2019, by electronic and/or ordinary mail.

                                s/Jennifer McCoy
                                Case Manager




                                                 15
